DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Claim 3 recites the limitation "the vehicle identification number (VIN)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vehicle identification number (VIN)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the vehicle identification number (VIN)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US Pub. No. 2014/0180834 A1), hereinafter Baum, in view of Colson et al. (US Pub. No. 2010/0217616 A1), hereinafter Colson, and Swinson et al. (US Pub. 2019/0172103 A1), hereinafter Swinson.
Regarding claim 1, Baum discloses method implemented by at least one hardware processor comprising: receiving from a second data source, inventory data comprising data about a plurality of vehicles currently in stock at a vehicle dealership (Par. [0057], inventory information from a data feed or file); 
causing a computing device associated with the vehicle dealership to present, via a display device, a graphical user interface to a user (Par. [0051], user interface), the graphical user interface comprising an element activatable by the user to select a vehicle of the plurality of vehicles for the generation of an offer (Par. [0054], user selects a vehicle to be advertised; Par. [0058], edit button used to create advertisement); 
receiving, from the computing device associated with the vehicle dealership, an activation of the element by the user, the activation selecting the vehicle for generation of an offer (Par. [0054], user selects a vehicle to be advertised).
Baum does not explicitly disclose receiving from a first data source, a plurality of incentives offered by a vehicle manufacturer for vehicles produced by the vehicle manufacturer; determining, based on the plurality of incentives, at least one incentive for the selected vehicle; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the at least one incentive for the selected vehicle; 
receiving, from the computing device associated with the vehicle dealership, a selection by the user of at least one of the incentives for the selected vehicle; 
generating an offer for the selected vehicle based on the selected vehicle and the selected at least one of the incentives; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the generated offer to the user; 
receiving, from the computing device associated with the vehicle dealership, an acceptance of the generated offer by the user; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, at least one audience setting for the generated offer, the at least one audience setting comprising a setting identifying a target audience; 
receiving, from the computing device associated with the vehicle dealership, a selection of the at least one audience setting by the user; and 
publishing the generated offer to the target audience identified in the selected at least one audience setting.
Colson teaches causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the at least one incentive for the selected vehicle (Par. [0049], dealer incentives available for selected proposed vehicle); 
receiving, from the computing device associated with the vehicle dealership, a selection by the user of at least one of the incentives for the selected vehicle (Par. [0049]; Par. [0089], user selects dealer incentive to include in proposal); 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the generated offer to the user (Par. [0124], vehicle purchase proposals are generated and communicated to designated individuals); 
receiving, from the computing device associated with the vehicle dealership, an acceptance of the generated offer by the user (Par. [0125], customer proposal/generated offer is communicated to the prospective customer, “acceptance of the generated offer by the user”);
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, at least one audience setting for the generated offer, the at least one audience setting comprising a setting identifying a target audience (Par. [0011], [0012], different customer databases used to identify potential customers); 
receiving, from the computing device associated with the vehicle dealership, a selection of the at least one audience setting by the user (Par. [0075], user selects from customer database selection field to identify prospective customers); and 
publishing the generated offer to the target audience identified in the selected at least one audience setting (Par. [0125], customer proposal/generated offer is communicated to the prospective customer).
Swinson teaches receiving from a first data source (Par [0064]), a plurality of incentives offered by a vehicle manufacturer for vehicles produced by the vehicle manufacturer (Par. [0086], incentive data includes manufacturer-to-consumer incentives); determining, based on the plurality of incentives, at least one incentive for the selected vehicle (Par. [0126]); generating an offer for the selected vehicle based on the selected vehicle and the selected at least one of the incentives (Par. [0108], vehicle configuration, select one or more incentives, obtain more data based on configuration, and presented to the user).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vehicle advertisement system of Baum to include the incentive/offer generation abilities of Colson as a need exists to improve the predicted effectiveness of an advertisement (Braun, Par. [0003]).  Tailoring specific offers to a particular user or user profile would enable a vehicle advertisement system to improve the predicted effectiveness of their advertisements.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vehicle advertisement system of Baum and Colson to include the incentive/offer generation abilities of Swinson as a need exists to optimize or maximize customer purchase without the issues that concern negotiation (Swinson, Par. [0004], [0005]).  Tailoring specific offers to a particular user or user profile would enable a vehicle advertisement system to improve the customer’s experience in purchasing a vehicle.
Regarding claim 2, Baum discloses wherein the inventory data comprises an identifier for each vehicle currently in stock at the vehicle dealership that uniquely identifies each vehicle, and wherein the generated offer comprises the identifier that uniquely identifies the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 3, Baum discloses wherein the identifier is a vehicle identification number (VIN) for the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 4, Baum discloses further comprising receiving vehicle data from the first data source for the selected vehicle, the vehicle data comprising a plurality of images of the selected vehicle, wherein the generated offer includes at least one of the images of the selected vehicle (Par. [0042], offer, advertisements includes one or more images of the vehicle).
Regarding claim 5, Baum discloses wherein the first data source is run by a third party that is different than the vehicle manufacturer and the vehicle dealership (Par. [0065], data obtained from third party systems).
Regarding claim 6, Baum discloses wherein the generated offer comprises at least one component (Par. [0042], information required to generate advertisement), the generated offer generated based on at least one component template (Par. [0088], advertisement generated from templates), the at least one component template defining a format for the at least one component of the generated offer (Par. [0088], color, text, font, layout defines format of the advertisement).
Regarding claim 7, Baum discloses wherein the at least one component comprises an image of the selected vehicle (Par. [0042], offer, advertisements includes one or more images of the vehicle), the selected at least one of the incentives, and a unique identifier of the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle), the at least one component template defining a position of each of the image of the selected vehicle (Par. [0088], color, text, font, layout defines format of the advertisement)., the selected at least one of the incentives, and the unique identifier of the selected vehicle in the generated offer (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 8, Baum discloses a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: receiving from a second data source, inventory data comprising data about a plurality of vehicles currently in stock at a vehicle dealership (Par. [0057], inventory information from a data feed or file); 
causing a computing device associated with the vehicle dealership to present, via a display device, a graphical user interface to a user (Par. [0051], user interface), the graphical user interface comprising an element activatable by the user to select a vehicle of the plurality of vehicles for the generation of an offer (Par. [0054], user selects a vehicle to be advertised; Par. [0058], edit button used to create advertisement); 
receiving, from the computing device associated with the vehicle dealership, an activation of the element by the user, the activation selecting the vehicle for generation of an offer (Par. [0054], user selects a vehicle to be advertised).
Baum does not explicitly disclose receiving from a first data source, a plurality of incentives offered by a vehicle manufacturer for vehicles produced by the vehicle manufacturer; determining, based on the plurality of incentives, at least one incentive for the selected vehicle; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the at least one incentive for the selected vehicle; 
receiving, from the computing device associated with the vehicle dealership, a selection by the user of at least one of the incentives for the selected vehicle; 
generating an offer for the selected vehicle based on the selected vehicle and the selected at least one of the incentives; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the generated offer to the user; 
receiving, from the computing device associated with the vehicle dealership, an acceptance of the generated offer by the user; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, at least one audience setting for the generated offer, the at least one audience setting comprising a setting identifying a target audience; 
receiving, from the computing device associated with the vehicle dealership, a selection of the at least one audience setting by the user; and 
publishing the generated offer to the target audience identified in the selected at least one audience setting.
Colson teaches causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the at least one incentive for the selected vehicle (Par. [0049], dealer incentives available for selected proposed vehicle); 
receiving, from the computing device associated with the vehicle dealership, a selection by the user of at least one of the incentives for the selected vehicle (Par. [0049]; Par. [0089], user selects dealer incentive to include in proposal); 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the generated offer to the user (Par. [0124], vehicle purchase proposals are generated and communicated to designated individuals); 
receiving, from the computing device associated with the vehicle dealership, an acceptance of the generated offer by the user (Par. [0125], customer proposal/generated offer is communicated to the prospective customer, “acceptance of the generated offer by the user”);
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, at least one audience setting for the generated offer, the at least one audience setting comprising a setting identifying a target audience (Par. [0011], [0012], different customer databases used to identify potential customers); 
receiving, from the computing device associated with the vehicle dealership, a selection of the at least one audience setting by the user (Par. [0075], user selects from customer database selection field to identify prospective customers); and 
publishing the generated offer to the target audience identified in the selected at least one audience setting (Par. [0125], customer proposal/generated offer is communicated to the prospective customer).
Swinson teaches receiving from a first data source (Par [0064]), a plurality of incentives offered by a vehicle manufacturer for vehicles produced by the vehicle manufacturer (Par. [0086], incentive data includes manufacturer-to-consumer incentives); determining, based on the plurality of incentives, at least one incentive for the selected vehicle (Par. [0126]); generating an offer for the selected vehicle based on the selected vehicle and the selected at least one of the incentives (Par. [0108], vehicle configuration, select one or more incentives, obtain more data based on configuration, and presented to the user).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vehicle advertisement system of Baum to include the incentive/offer generation abilities of Colson as a need exists to improve the predicted effectiveness of an advertisement (Braun, Par. [0003]).  Tailoring specific offers to a particular user or user profile would enable a vehicle advertisement system to improve the predicted effectiveness of their advertisements.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vehicle advertisement system of Baum and Colson to include the incentive/offer generation abilities of Swinson as a need exists to optimize or maximize customer purchase without the issues that concern negotiation (Swinson, Par. [0004], [0005]).  Tailoring specific offers to a particular user or user profile would enable a vehicle advertisement system to improve the customer’s experience in purchasing a vehicle.
Regarding claim 9, Baum discloses wherein the inventory data comprises an identifier for each vehicle currently in stock at the vehicle dealership that uniquely identifies each vehicle, and wherein the generated offer comprises the identifier that uniquely identifies the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 10, Baum discloses wherein the identifier is a vehicle identification number (VIN) for the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 11, Baum discloses further comprising receiving vehicle data from the first data source for the selected vehicle, the vehicle data comprising a plurality of images of the selected vehicle, wherein the generated offer includes at least one of the images of the selected vehicle (Par. [0042], offer, advertisements includes one or more images of the vehicle).
Regarding claim 12, Baum discloses wherein the first data source is run by a third party that is different than the vehicle manufacturer and the vehicle dealership (Par. [0065], data obtained from third party systems).
Regarding claim 13, Baum discloses wherein the generated offer comprises at least one component (Par. [0042], information required to generate advertisement), the generated offer generated based on at least one component template (Par. [0088], advertisement generated from templates), the at least one component template defining a format for the at least one component of the generated offer (Par. [0088], color, text, font, layout defines format of the advertisement).
Regarding claim 14, Baum discloses wherein the at least one component comprises an image of the selected vehicle (Par. [0042], offer, advertisements includes one or more images of the vehicle), the selected at least one of the incentives, and a unique identifier of the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle), the at least one component template defining a position of each of the image of the selected vehicle (Par. [0088], color, text, font, layout defines format of the advertisement)., the selected at least one of the incentives, and the unique identifier of the selected vehicle in the generated offer (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 15, Baum discloses a non-transitory computer readable medium comprising instructions that, when executed by at least one hardware processor, configure the at least one hardware processor to: receiving from a second data source, inventory data comprising data about a plurality of vehicles currently in stock at a vehicle dealership (Par. [0057], inventory information from a data feed or file); 
causing a computing device associated with the vehicle dealership to present, via a display device, a graphical user interface to a user (Par. [0051], user interface), the graphical user interface comprising an element activatable by the user to select a vehicle of the plurality of vehicles for the generation of an offer (Par. [0054], user selects a vehicle to be advertised; Par. [0058], edit button used to create advertisement); 
receiving, from the computing device associated with the vehicle dealership, an activation of the element by the user, the activation selecting the vehicle for generation of an offer (Par. [0054], user selects a vehicle to be advertised).
Baum does not explicitly disclose receiving from a first data source, a plurality of incentives offered by a vehicle manufacturer for vehicles produced by the vehicle manufacturer; determining, based on the plurality of incentives, at least one incentive for the selected vehicle; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the at least one incentive for the selected vehicle; 
receiving, from the computing device associated with the vehicle dealership, a selection by the user of at least one of the incentives for the selected vehicle; 
generating an offer for the selected vehicle based on the selected vehicle and the selected at least one of the incentives; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the generated offer to the user; 
receiving, from the computing device associated with the vehicle dealership, an acceptance of the generated offer by the user; 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, at least one audience setting for the generated offer, the at least one audience setting comprising a setting identifying a target audience; 
receiving, from the computing device associated with the vehicle dealership, a selection of the at least one audience setting by the user; and 
publishing the generated offer to the target audience identified in the selected at least one audience setting.
Colson teaches causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the at least one incentive for the selected vehicle (Par. [0049], dealer incentives available for selected proposed vehicle); 
receiving, from the computing device associated with the vehicle dealership, a selection by the user of at least one of the incentives for the selected vehicle (Par. [0049]; Par. [0089], user selects dealer incentive to include in proposal); 
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, the generated offer to the user (Par. [0124], vehicle purchase proposals are generated and communicated to designated individuals); 
receiving, from the computing device associated with the vehicle dealership, an acceptance of the generated offer by the user (Par. [0125], customer proposal/generated offer is communicated to the prospective customer, “acceptance of the generated offer by the user”);
causing the computing device associated with the vehicle dealership to present to the user, via the graphical user interface, at least one audience setting for the generated offer, the at least one audience setting comprising a setting identifying a target audience (Par. [0011], [0012], different customer databases used to identify potential customers); 
receiving, from the computing device associated with the vehicle dealership, a selection of the at least one audience setting by the user (Par. [0075], user selects from customer database selection field to identify prospective customers); and 
publishing the generated offer to the target audience identified in the selected at least one audience setting (Par. [0125], customer proposal/generated offer is communicated to the prospective customer).
Swinson teaches receiving from a first data source associated with a vehicle manufacturer (Par [0064]), a plurality of incentives offered by a vehicle manufacturer for vehicles produced by the vehicle manufacturer (Par. [0086], incentive data includes manufacturer-to-consumer incentives); determining, based on the plurality of incentives, at least one incentive for the selected vehicle (Par. [0126]); generating an offer for the selected vehicle based on the selected vehicle and the selected at least one of the incentives (Par. [0108], vehicle configuration, select one or more incentives, obtain more data based on configuration, and presented to the user).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vehicle advertisement system of Baum to include the incentive/offer generation abilities of Colson as a need exists to improve the predicted effectiveness of an advertisement (Braun, Par. [0003]).  Tailoring specific offers to a particular user or user profile would enable a vehicle advertisement system to improve the predicted effectiveness of their advertisements.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vehicle advertisement system of Baum and Colson to include the incentive/offer generation abilities of Swinson as a need exists to optimize or maximize customer purchase without the issues that concern negotiation (Swinson, Par. [0004], [0005]).  Tailoring specific offers to a particular user or user profile would enable a vehicle advertisement system to improve the customer’s experience in purchasing a vehicle.
Regarding claim 16, Baum discloses wherein the inventory data comprises an identifier for each vehicle currently in stock at the vehicle dealership that uniquely identifies each vehicle, and wherein the generated offer comprises the identifier that uniquely identifies the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 17, Baum discloses wherein the identifier is a vehicle identification number (VIN) for the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle).
Regarding claim 18, Baum discloses further comprising receiving vehicle data from the first data source for the selected vehicle, the vehicle data comprising a plurality of images of the selected vehicle, wherein the generated offer includes at least one of the images of the selected vehicle (Par. [0042], offer, advertisements includes one or more images of the vehicle).
Regarding claim 19, Baum discloses wherein the generated offer comprises at least one component (Par. [0042], information required to generate advertisement), the generated offer generated based on at least one component template (Par. [0088], advertisement generated from templates), the at least one component template defining a format for the at least one component of the generated offer (Par. [0088], color, text, font, layout defines format of the advertisement).
Regarding claim 20, Baum discloses wherein the at least one component comprises an image of the selected vehicle (Par. [0042], offer, advertisements includes one or more images of the vehicle), the selected at least one of the incentives, and a unique identifier of the selected vehicle (Par. [0042], offer, advertisement includes the VIN of the vehicle), the at least one component template defining a position of each of the image of the selected vehicle (Par. [0088], color, text, font, layout defines format of the advertisement)., the selected at least one of the incentives, and the unique identifier of the selected vehicle in the generated offer (Par. [0042], offer, advertisement includes the VIN of the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3681